Citation Nr: 0912387	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-38 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial higher rating for a low back 
disability, rated as 10 percent disabling as of April 7, 
2003, and as 40 percent disabling as of October 23, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded a 
10 percent disability rating for a low back disability (lower 
back strain with disc degeneration, L5-S1), effective April 
7, 2003.  In March 2006, a video conference hearing was held 
before the undersigned Veteran Law Judge.  In October 2007, 
the Board remanded the claim for additional development.  In 
November 2008, the RO awarded a 40 percent rating, effective 
October 23, 2008.  However, as that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  From April 7, 2003, to October 22, 2008, the Veteran's 
low back disability (lower back strain with disc 
degeneration, L5-S1) was manifested by no more than mild 
limitation of motion of the thoracolumbar spine, with forward 
flexion limited to 70 degrees, extension to 20 degrees, right 
and left lateral bending to 35 degrees, and right and left 
lateral rotation to 30 degrees, with pain at the ends of 
movement.  The Veteran's low back disability was not 
productive of muscle spasms, nor did it result in any 
incapacitating episodes within any 12-month period.  There 
were no findings of ankylosis, complete bony fixation of the 
spine, or fractured vertebrae.  

2.  Since October 23, 2008, the Veteran's low back disability 
has been manifested by no more than severe limitation of 
motion of the thoracolumbar spine and no more than recurring 
attacks of severe intervertebral disc syndrome, with little 
intermittent relief.  It has not been productive of six weeks 
of incapacitating episodes within the past 12 months.  
Ankylosis, complete bony fixation of the spine, and fractured 
vertebrae have not been shown.  
3.  From April 7, 2003, to October 22, 2008, the Veteran's 
low back disability was productive of neurologic impairment 
of the right lower extremity that resulted in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

4.  Since October 23, 2008, clinical findings of neurological 
manifestations associated with the Veteran's low back 
disability in the right lower extremity have not been shown.  

5.  Since April 7, 2003, clinical findings of neurological 
manifestations associated with the Veteran's low back 
disability in the lower left extremity have not been shown.  


CONCLUSIONS OF LAW

1.  From April 7, 2003, to October 22, 2008, the criteria for 
a rating higher than 10 percent for the orthopedic 
manifestations of a low back disability were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 
and 2003), 5237, 5243 (2008).  

2.  Since October 23, 2008, the criteria for a rating higher 
than 40 percent for the orthopedic manifestations of a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 5293, 
5295 (2002 and 2003), 5237, 5243 (2008).  

3.  From April 7, 2003, to October 22, 2008, the criteria for 
a separate 10 percent rating for a neurological manifestation 
of a low back disability (mild incomplete paralysis of the 
sciatic nerve) in the lower right extremity were met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2008).

4.  Since October 23, 2008,  the criteria for a separate 10 
percent rating for a neurological manifestation of a low back 
disability in the lower right extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2008).

5.  Since April 7, 2003, the criteria for a separate 10 
percent rating for a neurological manifestation of a low back 
disability in the lower left extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  Ratings for 
service-connected disabilities are determined by comparing 
the Veteran's symptoms with criteria listed in VA's Schedule 
for Rating Disabilities , which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the cervical, dorsal, and lumbar spine 
vertebrae are considered groups of minor joints, each ratable 
as a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  However, the 
amended regulation cannot be applied prior to the effective 
date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 
(2004).  Thus, the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
Veteran in terms of lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe IDS, with recurring attacks with intermittent relief.  
A 60 percent rating was warranted when the IDS was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  Since that 
rating code contemplates limitation of motion, a separate 
rating for limitation of motion was not warranted. VAOPGCPREC 
36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).  In this 
case, however, the Veteran filed his claim on April 7, 2003, 
and therefore the version of DC 5293 in effect prior to 
September 23, 2002 is not applicable.

Effective September 23, 2002, the rating criteria for the 
evaluation of IDS were amended to evaluate the disorder 
either on the total duration of incapacitating episodes 
resulting from IDS over the past 12 months, or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent was warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (IDS).  68 Fed. Reg. 51454 
(Aug. 27, 2003).  The code for IDS (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran contends that his low back disability warranted a 
higher disability rating for each of the periods from April 
7, 2003, to October 22, 2008, and from October 23, 2008, to 
the present.

April 7, 2003, to October 22, 2008

During this period, the Veteran's low back disability was 
rated 10 percent disabling under DC 5293-5295.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5293 contemplates IDS, while DC 5295 
pertains to lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5293, 
5295 (2008).  Other applicable diagnostic codes include 
DC 5292, the rating code for limitation of motion of the 
lumbar spine that was in effect prior to September 23, 2003, 
and DC 5237, the revised code for lumbosacral strain, which 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5292, 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  Additionally, the Board will consider DC 5242, which 
pertains to degenerative arthritis of the spine, and DC 5243, 
the revised diagnostic code for IDS, which are also rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, DCs 5242, 5243, 5292 (2007).  
DC 5242, however, may not serve as a basis for an increased 
rating in this case.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under DC 
5003.  38 C.F.R. § 4.71a, DC 5243.  DC 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the Veteran is already in 
receipt of a compensable rating based on limitation of 
motion, and thus neither DC 5003 nor 5242 may serve as a 
basis for an increased rating in this case.  38 C.F.R. 
§ 4.71a, DC 5003, 5242 (2008).

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.

The only clinical evidence for consideration during the 
relevant appeals period is a report of a VA examination of 
the spine conducted in July 2003.  The Board recognizes that 
in written statements and testimony before the Board, the 
Veteran reported that during this period he received 
treatment for low back pain from private medical providers.  
Pursuant to the Board's October 2007 remand, VA sought to 
obtain copies of those private treatment records by sending 
the Veteran a November 2007 request for a signed 
authorization.  However, the Veteran did not respond to that 
request.  Nor did he take any further action to provide 
either the private treatment records or the authorization for 
VA to obtain them.  Consequently, any additional clinical 
evidence or other information that may have been elicited in 
support of the Veteran's increased rating claim has not been 
not obtained because of his failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 20 
percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  
38 C.F.R. § 4.71a, DC 5292.  

On VA examination in July 2003, the Veteran reported that 
since injuring his back in service in the 1970s, he had 
suffered from chronic low back pain.  He described the pain 
as intermittent and "burning in nature" and added that it 
was productive of radiating pain and numbness in the lower 
right extremity.  The Veteran reported that approximately 
once a month he suffered flare-ups of back pain, which lasted 
for about a week at time and made "bending very painful."  
Such flare-ups were induced by prolonged sitting, walking, 
lifting heavy weights, and stooping.  The Veteran reported 
that he was able to walk half a mile without back problems.  
He denied any history of falls or unsteadiness, as well as 
any history of surgery or current medical treatment for his 
back problems.  While he reported that he used a back brace 
on an "as needed basis," he did not have one at the time of 
the examination.  Additionally, the Veteran indicated that he 
worked as a correctional officer and that while his low back 
pain did not affect his ability to perform his duties, 
prolonged sitting, walking, bending, and lifting were painful 
for him.  

On physical examination, the range of motion of the Veteran's 
lumbar spine was as follows:  forward flexion to 70 degrees, 
extension to 20 degrees, 25 degrees backward and side 
bending; and 35 degrees rotation, bilaterally.  It was noted 
that the Veteran experienced pain on the ends of all 
movement.  He was found to have a normal gait, but exhibited 
increased lumbar lordosis.  There was mild tenderness over 
the bilateral paraspinals.  No muscle spasms were noted.  
Sensory examination revealed decreased sensation in the right 
lower extremity.  No other motor and reflex deficiencies were 
indicated.  There was no showing of muscle wasting or 
atrophy.  Nor was there any evidence of bowel or bladder 
abnormalities.  Lasegue's sign was negative.  X-rays taken of 
the lumbosacral spine were negative for any musculoskeletal 
abnormalities.  A computed tomography (CT) scan revealed a 
bulging disc at the L5-S1 vertebra without evidence of 
herniated nucleus pulposus or nerve root amputation.  An 
electromyogram (EMG) and nerve conduction study indicated 
mild right tibial neuropathy and right L4 nerve root 
irritation.  Based upon the results of the examination, the 
Veteran was diagnosed with chronic low back pain secondary to 
a bulging L5-S1 disk with moderate functional loss, right L4 
nerve root irritation, and mild right tibial neuropathy.

With respect to the ranges of motion recorded at the July 
2003 VA examination, the Board concludes that the limitation 
of motion of the Veteran's lumbar spine during this period 
most accurately fell within the slight range, even when 
taking into account any additional loss of function due to 
pain and other factors.  The Board finds that, overall, there 
was minimal limitation of all ranges of motion.  Moreover, 
there was at most only minimal limitation of motion due to 
pain since the Veteran was able to achieve almost complete 
range of motion before reporting pain on the ends of 
movement.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
Veteran's low back disability was slight, for which a 10 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Accordingly, the old schedular criteria of DC 5292 
cannot serve as a basis for an increased rating in this 
particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's low back disability 
again failed to satisfy the requirements for more than a 10 
percent rating.  According to the new regulations, his ranges 
of motion fell at most within the requirements for a 10 
percent rating: forward flexion greater than 60 degrees but 
not greater than 85 degrees; or combined range of motion 
greater than 120 degrees but not greater than 235 degrees.  
38 C.F.R. § 4.71a, DC 5237 (2008).  Thus, the new schedular 
criteria of DC 5237 cannot serve as a basis for an increased 
rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the Veteran's low back disability did not 
meet the qualitative criteria for a rating higher than 10 
percent under the old version, as well as under the new 
version.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent required a showing of muscle spasm on extreme 
forward bending and unilateral loss of lateral motion in the 
standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In 
this case, the April 2003 VA examiner noted that palpation of 
the paraspinal muscles caused mild tenderness.  However, 
there were no reports of spasm on palpation of the lumbar 
paravertebral muscles or the sacroiliac joints.  Nor were any 
muscle spasms detected.  Additionally, the Veteran was 
expressly noted to have normal muscle strength.  Accordingly, 
the Board finds that the Veteran's back disability did not 
satisfy the criteria for a higher 20 percent rating under the 
old criteria of DC 5295.  

With respect to whether DC 5293, the old schedular code 
pertaining to IDS, would entitle the Veteran to a higher 
rating, the Board observes that the Veteran filed his claim 
on April 7, 2003, after that code was amended.  Therefore, 
the rating criteria that existed for IDS prior to September 
23, 2002, are not applicable in this instance.  

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a 10 percent rating was 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent was warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Here, there is no evidence that the Veteran was prescribed 
bed rest by a physician for at least two weeks during any 
one-year period of the rating period under consideration.  
Moreover, at the time of his April 2003 VA examination, the 
Veteran expressly stated that his back pain did not interfere 
with his ability to work fulltime.  Nor did he indicate that 
this symptoms otherwise interfered with his ability to 
perform daily-living activities.  Accordingly, the Board 
finds that the Veteran is not entitled to an increased rating 
based on incapacitating episodes.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations mean orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, 2 (2008).  

There is no evidence of record from April 7, 2003, to October 
22, 2008 showing incapacitating episodes as defined under DC 
5293 or the General Rating Formula for Diseases and Injuries 
of the Spine (in effect from September 23, 2002 to September 
26, 2003, and from September 26, 2003 through the present, 
respectively).  Therefore, it is necessary to determine 
whether the Veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in July 2003, the only examination where range of 
motion was tested, the Veteran was shown to have forward 
flexion to 70 degrees, extension to 20 degrees, lateral 
bending to 25 degrees, bilaterally, and lateral rotation to 
35 degrees, bilaterally, with pain at the end of motion.  
Ankylosis was not shown.  Those ranges of motion would 
warrant a rating of no more than 10 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion not greater than 120 degrees, are not demonstrated.  
38 C.F.R. § 4.71a, DC 5237 (2008).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123, 4.124a (2008).

The Board has found that the Veteran is not entitled to a 
rating in excess of 10 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to and after September 2003.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the Veteran complained of flare-
ups, those occurred only after certain activities, such as 
after prolonged sitting, walking, lifting heavy weights, and 
stooping.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, there is no evidence of record suggesting that the 
effects of the Veteran's back disability went beyond those 
contemplated in the 10 percent rating assigned for the period 
from April 7, 2003, to October 22, 2008.  Indeed, the 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish pain, weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant a higher rating during that period.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The next question before the Board is whether the Veteran is 
entitled to a separate rating for any neurological 
manifestations.  Diagnostic Code 8520 provides the rating 
criteria for paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in July 2003, the Veteran complained of 
radicular pain and numbness in his lower right extremity.  
Physical examination showed decreased sensation in the right 
lower extremity, and an EMG and nerve conduction study 
revealed mild right tibial neuropathy and right L4 nerve root 
irritation.  There was no showing of other sensory, motor, or 
reflex deficits.  The Veteran did not report, and clinical 
findings did not reveal, any neurological abnormalities in 
the left leg.  

The findings on the July 2003 VA examination support a 
conclusion that the Veteran had radiculopathy affecting his 
right lower extremity, which resulted in radicular pain and 
numbness.  While the physical examination and EMG/nerve 
conduction study revealed decreased sensation in the right 
lower extremity, mild right tibial neuropathy, and right L4 
nerve root irritation, there were no clinical findings of 
muscle atrophy or other neurological abnormalities.  The 
Board therefore finds that the Veteran's radicular symptoms 
in his right lower extremity are primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that is mild in degree.  Accordingly, the Board finds 
that the Veteran is entitled to an award of separate 10 
percent rating for the neurological manifestations of his low 
back disability in his right lower extremity under DC 8520.  
The Board finds no competent clinical evidence of organic 
changes, such as muscle atrophy, that would warrant a higher 
rating or demonstrate more than a mild degree of incomplete 
paralysis of the sciatic nerve.  

In the absence of any complaints or clinical findings of 
radicular symptoms affecting the Veteran's left lower 
extremity, the Board concludes that the evidence of record 
does not support an award of a separate rating for 
neurological manifestations of his low back disability in his 
right lower extremity under DC 8520.  

In sum, the weight of the credible evidence demonstrates that 
from April 7, 2003, to October 22, 2008, the orthopedic 
manifestations of the Veteran's low back disability warranted 
no more than a 10 percent rating.  However, the Board finds 
that the weight of the competent clinical evidence 
demonstrates that the Veteran was entitled to a separate 10 
percent rating, but no higher, for the neurological 
manifestation of his low back disability in his lower right 
extremity.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

October 23, 2008, to the Present

During this period, the Veteran's low back disability was 
rated 40 percent disabling under DC 5237, the revised code 
for lumbosacral strain, which is rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, DC 5237, General Rating Formula for 
Diseases and Injuries of the Spine (2008).  Under the old 
schedular criteria, this represented the maximum schedular 
rating available for limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, DC 5292.  It also represented the maximum 
schedular rating available for lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5295.  

The old diagnostic codes 5285 (residuals of a fracture of the 
vertebra), 5286 (complete bony fixation of the spine), and 
5289 (ankylosis of the lumbar spine) also provided for 
ratings in excess of 40 percent.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289.  Given that there is no evidence of 
fractured vertebra, complete bony fixation, or ankylosis of 
the lumbar spine, however, the Board finds that the Veteran 
is not entitled to a rating higher than 40 percent under 
those diagnostic criteria.  38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289.

The Board now turns to DC 5293.  In evaluating whether DC 
5293 would entitle the Veteran to a rating higher than 40 
percent, the only clinical evidence for consideration is a VA 
spine examination dated October 23, 2008.  At that 
examination, the Veteran complained of moderate to severe 
tightening and spasmodic-type pain radiating down to lower 
extremities, bilaterally, with tingling and numbness on the 
left side.  He reported that his pain was accompanied by 
severe flare-ups every two to three weeks that lasted from 
one to two days.  Those flare-ups were triggered by, in the 
Veteran's words, "making the wrong move."  
He also reported fatigue, decreased motion, stiffness, 
weakness, and muscle spasm.  The Veteran added that his low 
back symptoms had grown progressively worse in recent years 
and caused him to resign from his previous job as a prison 
guard because of the excess climbing of towers.  However, the 
Veteran noted that he was still employed fulltime as security 
guard on desk duty.  He reported minimal functional 
impairment to the extent that he had difficulty lifting and 
bending over and could walk only one quarter of a mile.  The 
Veteran stated that he took medication to treat his back pain 
and that this treatment was effective.  He further stated 
that he used a cane to ambulate, but denied any additional 
treatment or surgery to treat his back pain.  He indicated 
that his symptoms had resulted in three incapacitating 
episodes of one-day duration in past year.

Range of motion testing showed forward flexion to 35 degrees, 
with pain at 20 degrees, extension to 25 degrees, with pain 
at the end of movement, left lateral flexion to 20 degrees, 
with pain on the end of movement, right lateral flexion to 10 
degrees, with pain on the end of movement, and bilateral 
lateral rotation to 30 degrees, with pain on the end of 
movement.  However, it was expressly noted that repetitive 
motion did not produce additional limitation of motion due to 
pain, and there were no reports that such repetitive motion 
was productive of weakness, fatigue, lack of endurance, or 
incoordination.  The Veteran was shown to walk with an 
antalgic gait.  However, no deformities of the lumbar spine 
were found.  Some muscle tenderness and guarding of the 
cervical and thoracic sacrospinalis was observed.  However, 
clinical examination was negative for any findings of muscle 
spasms, muscle atrophy, or weakness affecting the spine.  No 
history of bowel or bladder dysfunction was reported.  Nor 
were any abnormal spinal contours, to include gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis, observed.  

The examination included detailed sensory, motor and reflex 
assessments, all of which were negative for any neurological 
abnormalities affecting the lower extremities.  Laseague's 
sign was also negative.  A Magnetic Resonance Imaging (MRI) 
report showed that the vertebral bodies of the lumbar spine 
were all of normal height and alignment.  Paraspinal soft 
tissues were unremarkable.  A vertebral, body hemangioma was 
detected at the L1 vertebra and disc bulges and facet 
hertrophy were observed at the L2-L3, L3-L4, L4-L5, and L5-S1 
vertebrae.  However, it was expressly noted that those 
degenerative changes did not result in impingement of the 
existing nerve roots.  

Based upon the clinical results of the examination, the 
Veteran was diagnosed with mild degenerative changes of the 
lumbar spine most pronounced at the L5-S1 vertebra.  It was 
expressly noted that his back symptoms did not have any 
significant effect on his employment, but did impair his 
ability to perform daily living activities pertaining to 
household chores, shopping, exercise, sports, travel, 
recreation, and personal hygiene.  

As noted above, the code relating to IDS was amended, 
effective September 23, 2002.  After September 23, 2002, and 
prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation 38 C.F.R. § 4.71a, DC 5243 (2008).  Under that 
criteria, a 60 percent rating is warranted where the evidence 
reveals incapacitating episodes (defined as requiring bed 
rest prescribed by a physician and treatment by a physician) 
having a total duration of at least six weeks during the past 
12 months.   

At the April 2008 VA examination, the Veteran expressly 
stated that he had experienced only three incapacitating 
episodes of one-day duration in the past 12 months due to low 
back pain.  Moreover, there is no other clinical evidence 
demonstrating that he was prescribed bed rest by a physician 
during the relevant period.  Accordingly, the Board finds 
that the record does not support a rating higher than 40 
percent based upon incapacitating episodes under the criteria 
for DC 5293, in effect between September 23, 2002 and 
September 26, 2003.  A September 2003 revision to the IDS 
code stated that IDS (pre-operatively or post-operatively) is 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  

As noted above, there is no clinical evidence of 
incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the Veteran's 
October 2008 VA examination showed forward flexion to 35 
degrees, with pain at 20 degrees, extension to 25 degrees, 
with pain at the end of movement, left lateral flexion to 20 
degrees, with pain on the end of movement, right lateral 
flexion to 10 degrees, with pain on the end of movement, and 
bilateral lateral rotation to 30 degrees, with pain on the 
end of movement.  Those findings would warrant a rating of no 
more than 40 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, unfavorable ankylosis of either the thoracolumbar 
spine or the entire spine, are neither contended nor shown.

The Board has found that since October 23, 2008, the Veteran 
has not been entitled to a rating in excess of 40 percent for 
the orthopedic manifestations of his low back disability 
under the rating criteria in effect prior to and after 
September 2003.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
Veteran complained of flare-ups on examination in October 
2008, he indicated that those occurred only after certain 
activities, which he described as "making the wrong move."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
Board finds that the provisions under DeLuca do not provide 
the basis for a higher rating during the relevant appeals 
period.

With respect to neurological manifestations, the Board 
recognizes that at the October 2008 VA examination, the 
Veteran complained of pain radiating down to the lower 
extremities, bilaterally, with tingling and numbness on the 
left side.  However, a detailed neurological examination was 
conducted which was negative for any findings of sensory, 
reflex, or motor deficiencies.  In the absence of any 
clinical findings of radiculopathy in the lower extremities, 
bilaterally, the Board finds that the evidence of record 
since October 23, 2008 does not support the continued award 
of a separate rating for neurological manifestations of the 
Veteran's back disability in his lower extremities under DC 
8520.  While neurological symptoms were shown in the right 
lower extremity on previous examination, the very detailed 
October 2008 VA examination found that they were no longer 
present.

The Board has considered whether a higher rating might be 
warranted for any time since October 23, 2008  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that neither the orthopedic nor the 
neurological manifestations of the Veteran's low back 
disability have warranted increased ratings during this 
period.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2008).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).  However, the Board finds in 
this case that the evidence does not show any exceptional or 
unusual disability picture.  The evidence does not show 
marked interference with employment or frequent periods of 
hospitalization as a result of the Veteran's service-
connected low back disability.  Therefore, the Board finds 
that the application of the regular schedular standards have 
not been rendered impractical and that referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.

The Board acknowledges that the Veteran reported that the 
symptoms of his service-connected low back disability led him 
to leave his a job as a prison guard and that those symptoms 
have been found to interfere with several of his daily living 
activities.  However, the record reflects that the Veteran 
continues to work fulltime as security guard on desk duty.  
While he has scaled back some of his activities, there is no 
indication that his impairment goes beyond that contemplated 
in the disability ratings that have been assigned.  His 
condition also has not been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2003, May 2004, and 
November 2007, rating decisions in September 2003, June 2004, 
and September 2007, and a statement of the case in September 
2004.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2008 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

For the period from April 7, 2003, to October 22, 2008, an 
initial rating in excess of 10 percent for a low back 
disability is denied.

Since October 23, 2008, an increased rating greater than 40 
percent for a low back disability is denied.

For the period from April 7, 2003, to October 22, 2008, a 
separate 10 percent rating for mild incomplete paralysis of 
the sciatic nerve of the right lower extremity is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


